FILED
                             NOT FOR PUBLICATION                             MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALWINDER SINGH,                                  No. 09-71603

               Petitioner,                        Agency No. A077-384-679

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Balwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion,

Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely where the motion was filed over five years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of changed

circumstances in India to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether circumstances

have changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-71603